 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN JOHNSON, individually, and on               No. 2:19-cv-02186 KJM DB
      behalf of similarly situated employees,
12
                         Plaintiff,
13                                                      ORDER
              v.
14
      PICK 6 TAHOE, LLC,
15
                         Defendant.
16

17

18          Upon the stipulation filed on March 12, 2020 (ECF No. 10), and upon all previous

19   proceedings had and taken in this action, it is:

20          Ordered that the default taken against the Defendants on January 20, 2020 is vacated and

21   set aside. It is Further Ordered that the time of the Defendants to answer the complaint is

22   extended to March 24, 2020.

23   DATED: March 3/12/2020 (nunc pro tunc)

24

25

26

27

28
                                                        1
